DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021, has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Andy M. Han on October 15, 2021. The instant examiner’s amendment, in combination with the amendment filed October 11, 2021, places the claims in condition for allowance. The specification is amended for consistency with the claim language. The application has been amended as follows:
Claim 1:
Line 6: Please replace “cavity;” with “cavity and separated from the cavity by at least a portion of the rear sidewall”
Line 8: Please replace “inserted into the slot on” with “removably inserted into the slot of”
Claim 8:
Line 6: Please replace “cavity;” with “cavity and separated from the cavity by at least a portion of the rear sidewall”
Line 8: Please replace “inserted into the slot on” with “removably inserted into the slot of
Claim 14:
Line 8: Please replace “cavity;” with “cavity and separated from the cavity by at least a portion of the rear sidewall”
Line 9: Please replace “inserted into the slot on” with “removably inserted into the slot of”
Specification:
Paragraph 4, line 10: Please replace “magazine well” with “magazine body (magazine well)”
Paragraph 7, line 3: Please replace “magazine well” with “magazine body (magazine well)”
Paragraph 20, line 8: Please replace “magazine well” with “magazine body (magazine well)”


Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641